30 F.3d 142
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Julian Roger SANCHEZ, Defendant-Appellant.
No. 94-1116.
United States Court of Appeals, Tenth Circuit.
July 21, 1994.

ORDER AND JUDGMENT1
Before MOORE, ANDERSON and KELLY, Circuit Judges.2


1
Mr. Sanchez, appearing pro se, appeals from the district court's effective denial of ten of his pleadings because the case was closed.  I R. doc. 11 and 13.  The parties are familiar with the facts and issues and we will not restate them here.  Suffice it to say that Mr. Sanchez's conviction was affirmed on direct appeal, United States v. Sanchez, No. 89-1150, unpub. order and judgment (10th Cir.  June 11, 1990), and we have affirmed the district court's denial of post-conviction relief on two occasions.   See United States v. Sanchez, 9 F.3d 118, 1993 WL 436828 (10th Cir.  Oct. 29, 1993);  United States v. Sanchez, 961 F.2d 221, 1992 WL 83528 (10th Cir.  Apr. 22, 1992).  Subsequent to issuance of our mandate in the most recent appeal affirming the denial of 2255 relief, the district court declined to consider Mr. Sanchez's pleadings because the case was closed.  We may affirm the district court's effective denial of Mr. Sanchez's motions on any grounds supported by the record.   See Duncan v. Gunter, 15 F.3d 989, 991 (10th Cir.1994).  We affirm on the grounds that the pleadings at issue are successive and constitute an abuse of the 2255 remedy.  See Rule 9(b), Rules Governing Proceedings in the United States District Courts Under 28 U.S.C. 2255;   McCleskey v. Zant, 111 S.Ct. 1454, 1470-71 (1991).


2
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument